           Case 2:19-cv-01593-KJM-KJN Document 25 Filed 10/26/20 Page 1 of 3


 1   Robert C. Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   526 3rd Street, Ste A-2
     San Rafael, CA 94901
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4   rcweems@weemslawoffices.com

 5   Attorneys for Plaintiff,
        MICHELLE A. HIGGINS
 6
     DAVID L. ANDERSON, CSBN 149604
 7      United States Attorney
     DEBORAH STACHEL, CSBN 230138
 8      Regional Chief Counsel, Region IX
        Social Security Administration
 9   CHANTAL R. JENKINS, PA SBN 307531
        Special Assistant United States Attorney
10   160 Spear Street, Suite 800
     San Francisco, California 94105
11   Telephone: (415) 977-8945
     Facsimile: (415) 744-0134
12   Email: chantal.jenkins@ssa.gov

13   Attorneys for Defendant,
        ANDREW SAUL,
14      Commissioner of Social Security

15
                                    UNITED STATES DISTRICT COURT
16
                                  EASTERN DISTRICT OF CALIFORNIA
17
18    MICHELLE A. HIGGINS,                               Case No. 2:19-cv-01593-KJN

19          Plaintiff,                                   STIPULATION AND ORDER RE:
                                                         ATTORNEYS FEES
20    v.

21    ANDREW M. SAUL,
      Commissioner of Social Security,
22
            Defendant.
23
           IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
24
     subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the
25
     amount of Nine Thousand Five Hundred Dollars and no cents ($9,500.00) under the Equal Access to
26
     Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount
27
     represents compensation for all legal services rendered on behalf of Plaintiff by counsel in
28
                                                        1
     STIPULATION: FEES                                                             Case No. 2:19-cv-01593-KJN
        Case 2:19-cv-01593-KJM-KJN Document 25 Filed 10/26/20 Page 2 of 3


 1   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 2      After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 3   matter of Plaintiff’s assignment of EAJA fees to his counsel. Pursuant to Astrue v. Ratliff, 560 U.S.
 4   586, 598 (2010), the ability to honor the assignment will depend on whether the fees are subject to
 5   any offset allowed under the United States Department of the Treasury’s Offset Program. After the
 6   order for EAJA fees is entered, the government will determine whether they are subject to any offset.
 7      Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
 8   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 9   and costs to be made directly to Plaintiff’s counsel, pursuant to the assignment executed by Plaintiff.
10   Any payments made shall be delivered to Plaintiff’s counsel.
11      This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney fees
12   and does not constitute an admission of liability on the part of Defendant under the EAJA or
13   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
14   and all claims that Plaintiff and/or counsel including counsel’s firm may have relating to EAJA
15   attorney fees in connection with this action.
16      This award is without prejudice to the rights of counsel and/or counsel’s firm to seek Social
17   Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
18   EAJA.
19   SO STIPULATED AND AGREED:
20    Dated: October 26, 2020                               DAVID L. ANDERSON
                                                            United States Attorney
21
                                                            /s/ Chantal R. Jenkins
22                                                          CHANTAL R. JENKINS,
                                                            Special Assistant United States Attorney
23
24    Dated: October 26, 2020                               WEEMS LAW OFFICES

25                                                          /s/ Robert C. Weems
                                                            Robert C. Weems,
26                                                          Attorney for Plaintiff

27
28
                                                        2
     STIPULATION: FEES                                                               Case No. 2:19-cv-01593-KJN
       Case 2:19-cv-01593-KJM-KJN Document 25 Filed 10/26/20 Page 3 of 3


 1                                      ORDER

 2
     APPROVED AND SO ORDERED.
 3
     Dated: October 26, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
     STIPULATION: FEES                                         Case No. 2:19-cv-01593-KJN
